Case: 1:20-cv-06316 Document #: 49-30 Filed: 03/05/21 Page 1 of 2 PageID #:1225




      130 STAT. 1362                   PUBLIC LAW 114---261-DEC. 14, 2016




                        Public Law 114-261
                        114th Congress
                                                              An Act
        Dec. t4, 2016
                              1'0 enhance wluatleblower protection for contractor and grantee employee11
          rs. 7951
                            Be it enacted by the Senate and House of Representatives of
                        the United States of America in Congress assembled,
                        SECTION 1. ENHANCEMENT OF WHISTLEBLOWER PROTECTION FOR
                                          CONTRACTOR AND GR.ANTEE EMPLOYEES.
                           (a) PROTECTION            FOR    EMPLOYEES       OF    GRANTEES       ANO       SUH�
                        GRANT'EES.-
                                  (1) DEFENSE GRANTS.--Section 2409(aX1) of title 10, United
                              States Code, is amended bj inserting "or personal services
                              contractor" after "subgrantee .
                                  (2) CMLIAN GRANTS.-Section 4712(aX1) of title 41, United
                              States Code, is amended by striking "or grantee" and inserting
                              "grantee, or subgrantec or personal services contractor".
                                  (3) PERMANENT EXTENSION OF PILOT PROGRA,.'1. FOR
                              ENHANCEMENT OF CONTR..... CTOR PROTECTION FROM REPRISAL FOR
                              DISCLOSURE OF CERTAIN lNfORMATlON.-
                                        (A) IN GENERAL.-Section 4712 of title 41, United
                                    States Code, is amended-
                                             (i) in the section heading by striking "Pilot pro-
                                        gram for enhancement" and inserting "Enhance-
                                        ment"· and
                                             (ii) by striking subsection (i).
                                        (B) CLERICAL AMENDMENT.-The table of sections at
      47USC                         the beginning of chapter 47 of title 41, United States Code,
      peec. 4701.                   is amended by striking the item relating to section 4 712
                                    and inserting the following new item:
                        �4712. Enhancement of contractor prorect.ion from repruml for duiclO!lure of certam
                                   mfonnation.".                •
                              (b)   Paoaramox      ON RE!MBURSEMENT FOR LEGAL FEES ACCRUED
                        IN   DEFENSE AGAINST REPRISAL CLAIMS.-
                                  (1) DF.FENSE CONTRACTS . ........Section 2324(k) of title 10,
                              United States Code, is amended-
                                       (A) by inserting "or subcontractor, or personal services
                                  contractor" after "contractor" each place it appears;
                                       (B) by inserting ", subcontract, or personal services
                                  contract" after "contract" each place it appears; and
                                       (C) in paragraph (1), by inserting "or to any other
                                  activity described in subparagraphs (A) through (C) of sec·
                                  tion 2409(aX1) of this title" after "statute or regulation".
                                    (2) CMLIAN CONTRACTS.-
                                        (A) IN GENERAL.-Section 4310 of title 41, United
                                    States Code, is amended-
Case: 1:20-cv-06316 Document #: 49-30 Filed: 03/05/21 Page 2 of 2 PageID #:1226




                   PUBLIC LAW 114---261-DEC. 14, 2016                        130 STAT. 1363
                         (i) by inserting ", subcontractor, or personal serv-
                    ices contractor" after "contractor" each place it appears;
                         (ii) by inserting", subcontract, or personal services
                    contract" after "contract" each place it appears; and
                         (iii) in subsection (bXI), by inserting "or to any
                    other activity described in section 4-712(aX1) of this
                    title" after "statute or regulation".
                    (B) CONFORMING AMENDMENT.-Section 4304(a)(15) of
               title 41, United States Code, is amended by inserting "or
               subcontractor, or personal service contractor" after "con-
               tractor".
          {c) INCLUSION OF CONTRACT CLAUSE IN CoNTRAC'TS AWARDED                  Appbcabihty,
      BEFORE EFFECTTVE DATE.-At the time of any major modification lO USC 2324
      to a contract that was awarded before the date of the enactment not(:.
      of this Act, the head of the contracting agency shall make best
      efforts to include in the contract a contract clause providing for
      the applicability of the amendments made by this section and
      section 827 of the National Defense Authorization Act for Fiscal
      Year 2013 (Public Law 112-239; 126 Stat. 1833).

        Approved December 14, 2016.




      LEGISLATIVE HISTORY--S 795:
      SENATE REPOR'l'S: No. 114-270 (Comm on Homeland Secunty and Government.al
                          Affaira).
      CONGRESSIONAL RE<.:_ORD, Vol. 162 (2016):
           June 23, considered and passed Senate.
           Due. 5, eonatdered and passed House.
                                         0
